Citation Nr: 1810149	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating for chronic lumbar strain with degenerative joint disease, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously remanded by the Board in September 2015 and July 2017.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review. 


FINDING OF FACT

Throughout the entire rating period, the Veteran's chronic lumbar strain with degenerative joint disease has been manifested by painful motion that, at is most severe, was limited to 40 degrees of forward flexion; and was not manifested by unfavorable or favorable ankylosis or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for chronic lumbar strain with degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In this case, the Veteran seeks an increased disability rating in excess of 20 percent for her service-connected chronic lumbar strain with degenerative joint disease.  The Veteran's claim for an increased rating was received on March 25, 2011.  Therefore, the relevant rating period is from March 26, 2010, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400 (o) (2).

The Veteran's chronic lumbar strain with degenerative joint disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 directs that degenerative diseases or injuries of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 20 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  

The Veteran's degenerative joint disease of the lumbar spine may also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, a 10 percent rating is assigned when incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months, with higher ratings for longer durations.

Note 1 for Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board has carefully reviewed the medical treatment records.  The Veteran was provided a VA examination in May 2011. The VA examiner interviewed the Veteran and conducted an in-person examination.  The Veteran stated that she has constant mild pain in the low back.  She reported that she had several incapacitating episodes of severe pain over the past 12 months.  The Veteran further stated that during these severe flare-ups that occur from standing or walking any distance she must rest.  The Veteran reported symptoms of stiffness, fatigue, spasm, weakness of the back, numbness, tingling and paresthesias down her legs into her feet.  Upon examination, the VA examiner noted the Veteran walks with a shuffled gait with guarding.  The Veteran's forward flexion was to 40 degrees, extension to 10 degrees, bilateral flexion to 15 degrees and bilateral rotation to 20 degrees.  The Veteran was unable to perform repetitive testing.  Additionally, she displayed increased pain after one attempt with range-of-motion.  The VA examiner stated that the Veteran's pain increases with repetitive testing with an additional 5 to 10 degree decrease in all directions after multiple attempts.  

The Veteran was provided a VA back examination in June 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported constant back pain that increases with cold weather.  She did not report flare-ups at the June 2016 VA examination.  The Veteran stated that she has not received any additional treatment for her back since her 2011 VA examination.  The Veteran did not describe additional loss of function due to pain, weakness, fatigability or incoordination.  Upon examination, the Veteran's forward flexion was to 80 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees and bilateral lateral rotation to 20 degrees.  The examiner noted pain on forward flexion and extension with no additional functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range-of-motion.  The Veteran did not have ankylosis or intervertebral disc syndrome.  The VA examiner stated that the Veteran has MS which is the primary limitation of her functional status.  

The Veteran was provided a VA examination in November 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that she has not had treatment on her back in the past year.  She stated she has mid to low back pain.  The Veteran reported flare-ups as her back hurts in cold weather.  She further reported that she has difficulty getting up off the couch and getting out of bed.  The Veteran stated that she has back pain with hip flexion.  Upon examination, the Veteran displayed forward flexion to 40 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  The VA examiner noted pain on forward flexion and extension that caused functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range-of-motion.  The Veteran did not have ankylosis or intervertebral disc syndrome.     

Throughout the rating period, the Veteran's service-connected low back disability has been rated as 20 percent disabling under Diagnostic Code 5242.  The Board finds that the record does not reflect that the Veteran's service-connected low back disability warranted a rating in excess of 20 percent under Diagnostic Codes 5242 and 5243.  Specifically, the General Rating Formula provides for a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  Here, the Veteran's most limited thoracolumbar spine range-of-motion measurements were at the May 2011 and November 2017 VA examinations, where she had forward flexion to 40 degrees.  Such measurements do not warrant a higher rating under Diagnostic Code 5242.  Furthermore, at no time during the rating period has the Veteran exhibited ankylosis of the thoracolumbar spine.  The Veteran's degenerative joint disease of the lumbar spine also does not warrant a 50 percent or 100 percent rating under Diagnostic Code 5242 at any time during the rating period because the Veteran did not exhibit unfavorable or favorable ankylosis of the spine.  In addition, at no time during the rating period was the Veteran entitled to a higher rating under Diagnostic Code 5243 because the evidence does not show that she has experienced any incapacitating episodes due to intervertebral disc syndrome as defined in 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.    

The Board has further considered whether the Veteran is entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton, 25 Vet. App. 1.  The Veteran did not report flare-ups in the service-connected low back disability at the June 2016 VA examination.  She reported flare-ups at the May 2011 and November 2017 VA examinations.  However, the Veteran did not describe additional functional loss due to flare-ups.  She merely stated that she has increased pain in cold weather and difficulty rising from chairs and bed.  Furthermore, the Veteran did not demonstrate additional functional loss upon repetitive use testing at the June 2016 and November 2017 VA examinations.  At the May 2011 VA examination the Veteran was not able to perform repetitive use testing.  The Board acknowledges that the November 2017 VA examiner opined that the Veteran's low back pain causes functional loss.  However, the examiner also noted that the Veteran did not have any additional functional loss upon repetitive use testing.  Accordingly, the November 2017 VA examiner's statements, in aggregate, demonstrate that the Veteran has functional loss due to the low back pain, but that she does not have additional functional loss due to the low back pain beyond that reflected in the range-of-motion measurements.  Thus, the record does not show that the Veteran is additionally limited by flare-ups of pain, fatigability, incoordination, pain on movement, or weakness such that a rating in excess of 20 percent was warranted at any time during the rating period.  The Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the service-connected degenerative joint disease of the lumbar spine.  See Mitchell, 25 Vet. App. 32.  Therefore, the Veteran's pain and any functional loss of the low back are encompassed by the 20 percent disability rating, and a rating in excess of 20 percent for the degenerative joint disease of the lumbar spine is not warranted at any time during the rating period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The Board acknowledges the Veteran's contentions that she is entitled to a higher rating for the degenerative joint disease of the lumbar spine.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno v. Brown, 6 Vet. App. 465, 469.  The Veteran is also credible in her belief that she is entitled to a higher rating.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of her degenerative joint disease of the lumbar spine, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v, Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, in assigning a disability rating, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to evaluate disabilities of the musculoskeletal system, and because they are based on a review of the record and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  When considered with the relevant rating criteria, the probative evidence supports a finding that a rating in excess of 20 percent for degenerative joint disease of the lumbar spine was not warranted at any time during the rating period.

The Board therefore finds that the criteria for a rating in excess of 20 percent for the Veteran's chronic lumbar strain with degenerative joint disease have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's chronic lumbar strain with degenerative joint disease of the lumbar spine pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher disability rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased disability rating for chronic lumbar strain with degenerative joint disease, currently rated as 20 percent disabling is denied.





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


